                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

CHRISTOPHER LAWRENCE ATHEY,                     §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §          Case No. 6:17-CV-594-JDK-KNM
THOMAS KILLMAN, ET AL.,                         §
                                                §
       Defendants.                              §
                                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Christopher Lawrence Athey, an inmate proceeding pro se, filed the above-styled

and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United

States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On December 2, 2019,

Judge Mitchell issued a Report and Recommendation (Docket No. 108), recommending that

Plaintiff’s claims against Defendant Robert Peritt be dismissed for failure to effect service of

process. Id. at 1–2. A return receipt indicating delivery to Plaintiff was received by the Clerk on

December 27, 2019. Docket No. 111.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings




                                           Page 1 of 2
for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 108) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 108)

be ADOPTED. It is further

       ORDERED that the claims against Defendant Robert Peritt are DISMISSED WITHOUT

PREJUDICE. Peritt is DISMISSED as a Party to the lawsuit. This dismissal shall have no effect

upon the remaining claims and Parties in the lawsuit.

       So ORDERED and SIGNED this 30th day of March, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
